DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 10, 11, 13, and 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 7, 10, 11, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ("Kim" US 20130166590), and further in view of Wiser et al. ("Wiser" US 20100031162), Laeuchli et al. ("Laeuchli" US 20190098370), and Muntes-Mulero et al. ("Muntes" US 20190286757).

Regarding claim 1, Kim teaches a content recommendation system comprising: 
a computing platform including a hardware processor and a system memory; [Kim – Para 0047: teaches a computer executing high level code and read-only memory (ROM), random access memory (RAM), flash memory, and the like]
a content surfacing software code stored in the system memory, the content surfacing software code providing a user interface; [Kim – Para 0047: teaches the described hardware devices may be configured to act as one or more software modules.  Para 0032: teaches a smart agent server converting a content list to correspond to a user interface and transmitting to the smart TV]
the hardware processor configured to execute the content surfacing software code to: [Kim – Para 0047: teaches a computer executing high level code]
receive an initiation signal identifying a user; [Kim – Para 0022: teaches a user logging in the smart TV]
identify a plurality of content items as desirable content items to the user based on the user and metadata describing each of the desirable content items; [Kim – Para 0025-0027: teaches identifying a plurality of recommended content based on watch history of the user and related knowledge information]
generate a networked map of nodes corresponding to content items, a first metadata corresponding to a first node and a second metadata corresponding to the second node [Kim – Para 0010, 0026, 0027, 0035, Fig. 2: teaches outputting a related knowledge information graph interface of nodes corresponding respectively to the broadcasting content and VOD content for recommendation, a first related knowledge information corresponding to a first node and second related knowledge information corresponding to the second node.]
output the networked map for display to the user via the user interface, wherein the nodes of the networked map are depicting the content items and selectable by the user.  [Kim – Para 0010, 0026-0028, 0035, Fig. 2: teaches outputting a related knowledge information graph interface, wherein the nodes of the related knowledge information graph are depicting broadcasting content and VOD content for recommendation and selected by the user]
Kim teaches identifying a plurality of content as desirable content items but does not explicitly teach identifying content in response to receiving the initiation signal, wherein each of the desirable content items is a different audio-visual content;
Further, Kim teaches generate a networked map of nodes of content items, but does not explicitly teach generate a networked map of nodes corresponding respectively to the desirable content items,
wherein a distance between a first node and a second node is based on a similarity of a first metadata describing a first desirable content item to a second metadata describing a second desirable content item; and
Further, Kim teaches wherein the nodes of the networked map are displayed but does not explicitly teach wherein the nodes of the networked map are displayed as respective thumbnail images depicting the desirable content items corresponding respectively to each node.

However, Wiser teaches identifying a plurality content in response to receiving the initiation signal, [Wiser – Para 0563: teaches in response to a user identification, presenting the stored programming content in the category]
a first metadata describing a first desirable content item and a second metadata describing a second desirable content item [Wiser – Para 0103, 0126, 0313: teaches a first metadata describing a first respective content and a second metadata describing a second respective content by attributes such as content ID, show/movie/episode titles, cast members, genre, program description and plot]
wherein the nodes of the map are displayed as respective thumbnail images depicting the desirable content items.  [Wiser – Para 0272, 0284, Figs. 31A-C: teaches a selectable thumbnail image or video of the content]

Kim and Wiser teaches identifying a plurality of content as desirable content items but does not explicitly teach wherein each of the desirable content items is a different audio-visual content;
Further, Kim and Wiser teaches generate a networked map of nodes of content items, but does not explicitly teach generate a map of nodes corresponding respectively to the desirable content items, wherein a distance between a first node and a second node is based on a similarity of a first metadata describing a first desirable content item to a second metadata describing a second desirable content item; and
Further, Kim and Wiser teaches wherein the nodes of the networked map are displayed but does not explicitly teach wherein the nodes of the map are displayed depicting the desirable content items corresponding respectively to each node.

However, Laeuchli teaches wherein each of the desirable content items is a different audio-visual content; [Laeuchli –Para 0136: teaches The transmedia content data items are arranged into linked transmedia content subsets made up of different groups of the transmedia content data items and different content links therebetween]
generate a map of nodes corresponding respectively to the desirable content items, [Laeuchli – Para 0060, Fig. 6: teaches a graph structure employed with nodes representing transmedia content data item]
wherein the nodes of the map are displayed depicting the desirable content items corresponding respectively to each node. [Laeuchli – Para 0060, Fig. 6: teaches a graph structure employed with nodes representing transmedia content data item]
Kim, Wiser, and Laeuchli are analogous in the art because they are from the same field of content data items [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Wiser’s map of nodes in view of Laeuchli to map of content data items for the reasons of improving the user experience by providing a map that details how the content relates to other different content.
Further, Kim, Wiser, and Laeuchli teaches generate a networked map of nodes of content items, but does not explicitly teach a map of nodes corresponding respectively to the content items, wherein a distance between a first node and a second node is based on a similarity of a first metadata describing a first desirable content item to a second metadata describing a second desirable content item; and

However, Muntes teaches a map of nodes corresponding respectively to the content items, wherein a distance between a first node and a second node is based on a similarity of a first metadata describing a first desirable content item to a second metadata describing a second desirable content item; and [Muntes – Para 0045, 0046, 0083, 0020: teaches a specified distance apart a first selected node and a second selected node is based on a similarity of a first metadata attribute and a second metadata attribute, wherein the analyzer determines similarity score based on similar attributes]
 If the selected nodes are more than a specified distance apart, e.g. more than four edges away from each other, the analyzer may determine that the selected nodes are not topologically similar.  Para 0045, 0046: teaches the analyzer may utilize metadata to identify similar patterns, wherein similarities between elements can be based on a similarity of attribute values] 
Kim, Wiser, Laeuchli, and Muntes are analogous in the art because they are from the same field of node mapping [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Muntes, and Laeuchli’s node graph in view of Muntes to node placement for the reasons of presenting a similarity between content by placing the node further or closer to each other on the generated map.

Regarding claim 3, Kim, Wiser, Laeuchli, and Muntes teaches the content recommendation system of claim 1, wherein each of the desirable content items comprises one of a television program and a movie. [Wiser – Para 0066: teaches content such as television programs, movies, etc.]

The content recommendation system of claim 1, wherein the plurality of content items are identified as desirable content items to the user based on at least one of a character archetype, a character motivation, or a story archetype of each of the plurality of content items, and [Laeuchli – Para 0065: teaches a story model component which characterizes the content of single transmedia content data items, subsets, networks, universes into a story world database. The characterisations are found through algorithms such as metadata extraction, which extends to include visual, auditory or textual elements, as well as higher-level concepts like characters, character personality traits, actions, settings, and environments]
wherein the hardware processor is further configured to execute the content surfacing software code to output the at least one of the character archetype, the character motivation, or the story archetype in association with two or more neighboring nodes of the nodes for display to the user via the user interface. [Kim – Para 0047: teaches the described hardware devices may be configured to act as one or more software modules.  Para 0032: teaches a smart agent server converting a content list to correspond to a user interface and transmitting to the smart TV] [Laeuchli – Para 0087, 0107, Fig. 6: teaches the system structures groups of content subsets, i.e. non-linear networks, as directed graphs of connected transmedia story data items and storylines, i.e. transmedia content subsets, as sequences of connected transmedia content items]

 the content recommendation system of claim 1, wherein the hardware processor is further configured to execute the content surfacing software code to:  32 I8-DIS-279-MEDIA-US-UTLAttorney Docket No.: 0260577 
receive one of a content selection data or a content rejection data identifying one of the desirable content items; and [Kim – Para 0028: teaches a graph node information selected by the user]
dynamically rearrange the networked map in response to receiving the one of the content selection data or the content rejection data.  [Kim – Para 0026: teaches the graph can be updated to display nodes and edges that are associated with the query input]

In regards to method claim 11, 13, 17, and 20, claim(s) 11, 13, and 20 recite(s) limitations that is/are similar in scope to the limitations recited in claims 1, 3, 7, and 10. Therefore, claim(s) 11, 13, 17, and 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 3, 7, and 10.

Claims 2, 9, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Wiser, Laeuchli, and Muntes as applied to claim 1 above, and further in view of Itoh et al. ("Itoh" US 20160255410).

Regarding claim 2, Kim, Wiser, Laeuchli, and Muntes do not explicitly teach claim 2.  However, Itoh teaches the content recommendation system of claim 1, wherein the respective 5thumbnail images are sized according to their predicted desirability to the user.  [Itoh – Para 0032, 0067, 0074, Fig. 7: teaches if the recommendation level is greater than a predetermined threshold value, the thumbnail will be displayed in a large size]
Kim, Wiser, Laeuchli, Muntes, and Itoh are analogous in the art because they are from the same field of recommendations [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Wiser, Laeuchli, and Muntes’ thumbnails in view of Itoh to thumbnail sizes for the reasons of making the most desirable content the easiest to view for user selection.

Regarding claim 9, Kim, Wiser, Laeuchli, and Muntes teaches the content recommendation system of claim 1, wherein the hardware 15processor is further configured to execute the content surfacing software code to: 
receive a content selection data identifying one of the desirable content items as a selected content item; and [Kim – Para 0028: teaches a graph node information selected by the user]
Kim, Wiser, Laeuchli, and Muntes do not explicitly teach navigate to a content recommendation window of the user interface.  

However, Itoh teaches navigate to a content recommendation window of the user interface. [Itoh – Para 0069: teaches in response to a selection of a thumbnail by the user, transitioning to a viewing reservation screen or a recording reservation screen, or guide to a preview video of the content]


In regards to method claim 12 and 19, claim(s) 12 and 19 recite(s) limitations that is/are similar in scope to the limitations recited in system claims 2 and 9. Therefore, claim(s) 12 and 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 2 and 9.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Wiser, Laeuchli, and Muntes as applied to claim 3 above, and further in view of Katardjiev et al. ("Katardjiev" US 20190087435).

Regarding claim 4, Kim, Wiser, Laeuchli, and Muntes do not explicitly teach claim 4.  However, Katardjiev teaches the content recommendation system of claim 1, wherein the similarity of the first metadata to the second metadata is determined per storyline of at least one of the first desirable content item or the second desirable content item.  [Katardjiev – Para 0092: teaches whether two items are similar or not based on the correlation of their metadata, for example, if the plotlines, actors, writers are similar]
Kim, Wiser, Laeuchli, Muntes, and Katardjiev are analogous in the art because they are from the same field of recommendation systems [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Wiser, Laeuchli, and Muntes’ content similarity in view of 

In regards to method claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in claims 4. Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Wiser, Laeuchli, and Muntes as applied to claim 3 above, and further in view of Chaudhri et al. ("Chaudhri" US 20070189737).

Regarding claim 5, Kim, Wiser, Laeuchli, and Muntes do not explicitly teach claim 5.  However, Chaudhri teaches the content recommendation system of claim 1, wherein each of the 15thumbnail images depicts a character from the desirable content item corresponding respectively to each node.  [Chaudhri – Para 0177: teaches the thumbnail images may be tv characters, tv scenes, or tv posters]
Kim, Wiser, Laeuchli, Muntes, and Chaudhri are analogous in the art because they are from the same field of multimedia content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Wiser, Laeuchli, and Muntes’ thumbnail in view of Chaudhri to character images for the reasons of making content easily identifiable by presenting a character from that content.

claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in claims 5. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Wiser, Laeuchli, and Muntes as applied to claim 1 above, and further in view of Preisman et al. ("Preisman" US 20050240963) and Styles (“Styles” US 7797328).

Regarding claim 6, Kim, Wiser, Laeuchli, and Muntes teaches The content recommendation system of claim 1, wherein the hardware processor is further configured to execute the content surfacing software code to:  
20receive a content selection data identifying one of the desirable content items as a selected content item; and  31 18-DIS-279-MEDIA-US-UTLAttorney Docket No.: 0260577 [Kim – Para 0028: teaches a graph node information selected by the user]
Kim, Wiser, Laeuchli, and Muntes do not explicitly teach navigate to a character biography window of the user interface, the character biography window profiling a character from the selected content item and enabling identification of at least one other character in another desirable content item having character traits similar to the character.

However, Preisman teaches navigate to a character biography window of the user interface, the character biography window profiling a character from the selected content item [Preisman-Para 0060: teaches The viewer can also select a 
Kim, Wiser, Laeuchli, Muntes, and Preisman are analogous in the art because they are from the same field of displaying content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Wiser, Laeuchli, and Muntes in view of Preisman to character biography for the reasons of providing the user with more information about the content.
Kim, Wiser, Laeuchli, Muntes, and Preisman do not explicitly teach And enabling identification of at least one other character in another desirable content item having character traits similar to the character.

However, Styles teaches And enabling identification of at least one other character in another desirable content item having character traits similar to the character.  [Styles – Col. 2, Line 49-67: teaches identifying at least one of the plurality of works that has a first work character that has a character quality that is substantially similar to the specified first desired character type.] 
Kim, Wiser, Laeuchli, Muntes, Preisman and Styles are analogous in the art because they are from the same field of searching content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Wiser, Laeuchli, Muntes, and Preisman in view of Styles to character identification for the reasons of providing the user with different content with characters similar to the one that is recommended.

claim 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in claims 6. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Wiser, Laeuchli, and Muntes as applied to claim 3 above, and further in view of Hsu et al. ("Hsu" US 20180367856).

Regarding claim 8, Kim, Wiser, Laeuchli, and Muntes do not explicitly teach claim 8.  However, Hsu teaches The content recommendation system of claim 7, wherein the plurality of content items are further identified as desirable content items to the user based on a user consumption profile of the user.  [Kim – Para 0025, 0038: teaches the extracting content names from the watch history and transmitting to a related knowledge search unit of the search recommendation server]

In regards to method 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in claim 8. Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426